Case: 16-15683      Date Filed: 08/22/2018       Page: 1 of 2


                                                                     [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                    No. 16-15683
                              ________________________

                      D.C. Docket No. 1:15-cr-00398-SCJ-JFK-1



UNITED STATES OF AMERICA,

                                                        Plaintiff - Appellee,

versus

SAMUEL KWUSHUE,

                                                        Defendant - Appellant.

                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                            ________________________

                                     (August 22, 2018)

Before WILSON and NEWSOM, Circuit Judges, and WRIGHT, ∗ District Judge.

PER CURIAM:


∗
 Honorable Susan Webber Wright, United States District Judge for the Eastern District of
Arkansas, sitting by designation.
              Case: 16-15683     Date Filed: 08/22/2018    Page: 2 of 2


      Samuel Kwushue appeals his convictions, 51-month sentence of

imprisonment, and restitution of $5,249,958.57 for eight counts of wire fraud in

violation of 18 U.S.C. § 1343. He argues that the district court erred in

determining the loss amount and restitution for his food-stamp fraud scheme,

applying a four-level enhancement for an aggravating role in the offense, and

finding a proper factual basis that he used interstate wires to perpetrate a scheme to

defraud. After a careful review of the briefs and the record, and having the benefit

of oral argument, we find no error.

      AFFIRMED.




                                          2